Case 3:19-cv-00512-MAB Document 33 Filed 03/02/21 Page 1 of 7 Page ID #230




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SHERRY BAUDISON,                              )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:19-CV-512-MAB
                                               )
 WALMART, INC.,                                )
                                               )
                      Defendant.               )


                         MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is currently before the Court on Plaintiff Sherry Baudison’s motion for

reconsideration (Doc. 31). Defendant Walmart failed to file a response to Plaintiff’s

motion. Plaintiff asks this Court to reconsider its Order granting Walmart’s motion to

dismiss (Doc. 29). The Court has carefully reviewed the record and for the reasons

outlined below, Plaintiff’s motion will be denied.

                                   Procedural Background

       After removing this case, Walmart filed a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim, or in the alternative, seeking a more

definite statement pursuant to Rule 12(e) (Doc. 4). The Court ordered Walmart to first file

an amended notice of removal to clarify certain jurisdictional allegations before

addressing the sufficiency of the complaint (See Doc. 11). Walmart did as requested (Doc.

12). In the meantime, Plaintiff filed a supplement to her complaint in state court on June

19, 2019 (Doc. 6-1), and Walmart filed a motion to strike the supplement, or in the

                                         Page 1 of 7
Case 3:19-cv-00512-MAB Document 33 Filed 03/02/21 Page 2 of 7 Page ID #231




alternative, a response to the supplement (Doc. 6). Plaintiff then filed a “Second Addition

to the Original Claim” on August 7, 2019, in this Court (Doc. 7).

       The Court carefully reviewed the pleadings and ultimately granted Walmart’s

motion to dismiss for failure to state a claim and found its motion to strike moot (Doc.

13). The Court dismissed Plaintiff’s complaint without prejudice, giving her an

opportunity to file an amended complaint in an attempt to state a claim (Id.). In so doing,

the Court cautioned Plaintiff that her amended complaint “[m]ust stand completely on

its own” and “must include all facts, information, and allegations that she wishes the

Court to consider, so that her entire statement of claim is presented in a single

document.”) (Id.) (emphasis in original). Mindful that Plaintiff was proceeding pro se, the

Court provided a detailed analysis of what is necessary to state a claim under the Federal

Rules of Civil Procedure. (Id.). Finally, the Court cautioned Plaintiff that if she failed to

file an amended complaint consistent with the instructions provided in the Order, the

action will be dismissed with prejudice. (Id.).

       Plaintiff filed an amended complaint (Doc. 21) and Walmart again moved to

dismiss under Federal Rule of Civil Procedure 12(b)(6), or in the alternative, to strike

pursuant to Rule 12(f) (Doc. 22). Plaintiff filed a response in opposition to the motion to

dismiss (Doc. 26). After a careful review of the pleadings, the Court again concluded that

Plaintiff had failed to state a claim for relief and, as it said it would, dismissed the

amended complaint with prejudice (Doc. 29).

                                        Discussion

       The Court’s Order dismissing Plaintiff’s case with prejudice and the

                                         Page 2 of 7
Case 3:19-cv-00512-MAB Document 33 Filed 03/02/21 Page 3 of 7 Page ID #232




corresponding judgment were entered on November 9, 2020 (Docs. 29, 30). Plaintiff’s

motion to reconsider does not contain a certificate of service on it, but the docket does

contain a photocopy of the envelope it was received in and indicates it was deposited in

the mail on December 12, 2020 and received at the Courthouse on December 16, 2020

(Doc. 29, pp. 31-32). In either scenario, it was submitted/received more than 28 days after

the entry of judgment and therefore the Court will consider the motion as one made

under Fed. R. Civ. P. 60(b). See Fed. R. Civ. P. 59 (requiring any motion made under that

rule to be filed no later than 28 days after the entry of judgment).

       Relief under Rule 60(b) “is an extraordinary remedy and is granted only in

exceptional circumstances.” Bakery Machinery & Fabrication, Inc. v. Traditional Baking, Inc.,

570 F.3d 845, 848 (7th Cir. 2009). The Rule permits a court to vacate a judgment, order, or

proceeding based on one of six specific grounds:

       (1) Mistake, inadvertence, surprise, or excusable neglect; (2) newly
       discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b); (3) fraud
       (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party; (4) the judgment is void; (5) the
       judgment has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is
       no longer equitable; or (6) any other reason that justifies relief.

FED. R. CIV. P. 60(b).

       For grounds one, two, and three, the motion must be made “no more than a year

after the entry of the judgment or order or the date of the proceeding.” FED. R. CIV. P.

60(c)(1). A review of Plaintiff’s motion to reconsider reveals that it does not fit within any

of the first five categories. The sixth category is the “catchall provision of Rule 60” and


                                          Page 3 of 7
    Case 3:19-cv-00512-MAB Document 33 Filed 03/02/21 Page 4 of 7 Page ID #233




permits a district court to reopen a judgment for any reason that justifies relief. Bakery

Machinery & Fabrication, 570 F.3d at 848. The decision whether to grant relief under Rule

60(b) is left to the discretion of the district court, and its ruling will not be reversed absent

an abuse of that discretion. Id. (“The district court has great latitude in making a Rule

60(b) decision because that decision ‘is discretion piled on discretion.’”).

         From the outset, Plaintiff states that her motion to reconsider is “an attempt to add

sufficiency and clarity to my claims in hopes for a reconsideration.” (Doc. 31). A reading

of the motion then reveals that she is attempting to further explain facts or legal theories

from her amended complaint or parsing out the Court’s language from its previous Order

and commenting on her understanding of it or attempting to clarify facts in response to

it (Id.). Plaintiff’s motion does attempt to advance new facts for the Court’s consideration

in what appears as an attempt to simply add more context. Plaintiff also included an

index of photos, which she referenced in her amended complaint, but failed to attach to

the amended complaint (Id. at pp. 23-29).1

         The Court has reviewed the record yet again, including the motion to reconsider,

and remains convinced that its Order of dismissal was correct and that its decision to

dismiss the case with prejudice was appropriate. Plaintiff’s motion fails to convince this



1
  Plaintiff also submitted a thumb drive containing the photos in support of her motion for reconsideration. The Court’s
receipt of the thumb drive is reflected on the docket through a Notice of Manual Filing (See Doc. 32). None of these
photos constitute newly discovered evidence as all were available to Plaintiff at the time she filed her amended
complaint and the Court had previously informed Plaintiff that the amended complaint must include “all facts,
information, and allegations that she wishes the Court to consider, so that her entire statement of claim is presented in
a single document.” (Doc. 16) (emphasis in original). Nor do the pictures convince the Court that reconsideration is
appropriate. They are all general conditions that Plaintiff contends are unsafe. But they have no actual application to
the facts of this case. As Plaintiff alleged in her amended complaint, the pictures are conditions at an unknown store
that she claimed were generally “dangerous for children to be around” (See, e.g., Doc. 21, p. 14). In other words, they
have nothing to do with the facts of this case or proving an element of Plaintiff’s claim.

                                                      Page 4 of 7
Case 3:19-cv-00512-MAB Document 33 Filed 03/02/21 Page 5 of 7 Page ID #234




Court that there is any just or equitable reason that would warrant reconsideration of its

previous Order and setting aside the judgment. In fact, her motion to reconsider makes

abundantly clear that she failed to state a claim for relief against Walmart. The facts

alleged in the amended complaint clearly and unequivocally established that no act or

omission on the part of Walmart caused her injury or damage. In short, Plaintiff did not

and cannot state a claim for negligence. Nor can Plaintiff maintain a premises liability

action. Ultimately, Plaintiff alleges she was injured by the act of another customer not the

Defendant. Indeed, there is nothing about the set of facts presented by Plaintiff that

demonstrates Walmart knew or in the exercise of ordinary care should have known of a

condition presenting an unreasonable risk of harm to its customers. Plaintiff’s motion to

reconsider simply confirms this. She indicates that collectors are “fiercely competitive”,

“driven”, act with “blind drive” and will celebrate the rewards of an adrenaline rush

(Doc. 31, pp. 16-18). Plaintiff maintains that her husband – the third party – was behaving

as a “collector” at the time of the incident (Id.). “If an act that intervenes between the

defendant's conduct and the plaintiff's injury is not reasonably foreseeable, this

intervening act is the independent cause of the injury, and it breaks the causal chain that

would establish the defendant's liability.” Suzik v. Sea-Land Corp., 89 F.3d 345, 348 (7th

Cir. 1996). Simply put, there is nothing about the third party’s conduct here (regardless

of whether it was Plaintiff’s husband or someone else) that was reasonably foreseeable to

Walmart. The facts, as alleged and clarified by her motion to reconsider, demonstrate

quite the opposite. That the third party was acting unpredictably. Moreover, Plaintiff’s

amended complaint did not sufficiently allege any negligent conduct on the part of

                                         Page 5 of 7
Case 3:19-cv-00512-MAB Document 33 Filed 03/02/21 Page 6 of 7 Page ID #235




Walmart.

       Finally, the Court remains convinced that its dismissal of any OSHA claim was

correct. As outlined in its Memorandum and Order, there is no private right of action

under OSHA (See Doc. 29).

                                         Conclusion

       Plaintiff Sherry Baudison’s motion for reconsideration (Doc. 31) is DENIED.

                           Notice To Plaintiff of Appeal Rights

       If Plaintiff wishes to contest this Order, she can appeal it to the Seventh Circuit

Court of Appeals. Plaintiff should know that she must file a notice of appeal within 30

days after the entry of judgment or order appealed from. FED. R. APP. P. 4(a)(1)(A). The

deadline can be extended for a short time only if Plaintiff files a motion showing

excusable neglect or good cause for missing the deadline and asking for an extension of

time. FED. R. APP. P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421, 424 (7th Cir.

2012) (explaining the good cause and excusable neglect standards); Abuelyaman v. Illinois

State Univ., 667 F.3d 800, 807 (7th Cir. 2011) (explaining the excusable neglect standard).

       If Plaintiff chooses to appeal to the Seventh Circuit, she can do so by filing a notice

of appeal in this Court. FED. R. APP. P. 3(a). The current cost of filing an appeal with the

Seventh Circuit is $505.00. The filing fee is due at the time the notice of appeal is filed.

FED. R. APP. P. 3(e). If Plaintiff cannot afford to pay the entire filing fee up front, she must

file a motion for leave to appeal in forma pauperis (“IFP motion”). See FED. R. APP. P.

24(a)(1)(C). The IFP motion must set forth the issues Plaintiff plans to present on appeal.

See FED. R. APP. P. 24(a)(1)(C). If she is allowed to proceed IFP on appeal, she will be

                                           Page 6 of 7
Case 3:19-cv-00512-MAB Document 33 Filed 03/02/21 Page 7 of 7 Page ID #236




assessed an initial partial filing fee. 28 U.S.C. § 1915(b)(1). She will then be required to

make monthly payments until the entire filing fee is paid. 28 U.S.C. § 1915(b)(2).

       IT IS SO ORDERED.

       DATED: March 2, 2021
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 7 of 7
